Citation Nr: 0406175	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
operative left knee disability secondary to service-connected 
post-operative right knee disorder, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1956 to August 
1960.

For reasons explained below, the Board makes a partial 
decision in this appeal, which is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In March 1994, the Board denied a claim for secondary 
service connection for left knee disability proximately due 
to or the result of service-connected disease or injury.

2.  Evidence received since March 1994 is so significant when 
seen in context of judicial precedent post-dating March 1994 
that it must be considered to decide the claim fairly.


CONCLUSION OF LAW

The March 1994 decision of the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(b) (West 2002); 38 C.F.R. § 3.160(d) (2003).

2.  New and material evidence has been received to reopen a 
claim of entitlement to secondary service connection for 
post-operative left knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

In addition to direct service connection of a disability, 
i.e., showing the claimed disability is the direct result of 
disease or injury incurred in service, regulation provides 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (1999).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In March 1994, the Board of Veterans' Appeals denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The Board found it was not incurred in 
or aggravated by service, see 38 C.F.R. § 3.303(a) (2002), 
and that it was not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).


The Board's March 1994 decision is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2003).  The 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  The RO found the evidence submitted since March 1994 
to be new and material.

"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since March 1994 is of 
concern for the purpose of reopening the back claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In March 1994, VA interpreted section 3.310(a) to require 
direct causation of the claimed secondary disability, and the 
Court of Veterans Appeals (now Court of Appeals for Veterans 
Claims) concurred.  See Leopoldo v. Brown, 4 Vet. App. 216 
(1993), but see Tobin v. Derwinski, 2 Vet. App. 34 (1991) 
(section 3.310(a) permits secondary service connection for 
disability aggravated but not caused by a service-connected 
condition).  Subsequent to the March 1994 Board decision, the 
Court resolved the conflict in favor of the rule in Tobin.  
Allen, 7 Vet. App. 439.

In the instant case, the veteran initially asserted that his 
left knee arthritis resulted from an injury sustained in a 
fall when his service-connected right knee gave away.  He now 
asserts, alternatively, that extraordinary wear and tear on 
the left knee in compensation for the service-connected right 
knee disability has aggravated the left knee condition, 
whatever its cause, so that some amount of his left knee 
disability is proximately due to or the result of the 
service-connected right knee.  38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. 439.

Since March 1994, extensive medical records pertaining to the 
course of the veteran's left knee condition have been 
presented or secured.  To fairly decide the claim, this 
evidence must be considered in light of the veteran's new 
theory of entitlement and the evolution in the law making the 
argument viable where it was not in March 1994.  Resolving 
reasonable doubt in the veteran's favor, 38 C.F.R. § 3.102 
(2003), the evidence presented or secured since March 1994 is 
new and material.  38 C.F.R. § 3.156(a) (2001).  The claim 
must be reopened.  38 U.S.C.A. § 5108 (West 2002).

The evidence in this case requires further development.  The 
Board cannot now reach the merits of the claim without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 389 (1993); VAOPGCPREC 16-92.  Consequently, the Board 
can only take the preliminary action of reopening the claim 
at this time.  Completion of appellate review must await 
return from the REMAND appended to this decision.



ORDER

Whereas new and material evidence has been received in the 
claim for secondary service connection for left knee 
disability, the claim is reopened, and to that extent, the 
appeal is granted.


REMAND

The veteran testified before the undersigned that the VA 
examination he had for VA purposes in January 2003 consisted 
of an interview only without physical examination.  The 
supplemental statement of the case of February 2003 noted 
that on special orthopedic examination, the examiner was 
unable to find that the veteran's left knee was the result of 
or made worse by the service-connected right knee.

The January 2003 physician's report confirms that the 
reporting physician did not examine the veteran, purportedly 
because the examination request did not instruct that the 
veteran be examined.

Review of the January 2003 medical report reveals that it did 
not address the question of aggravation of the left knee by 
the right knee.  See Allen, 7 Vet. App. 439.  This is 
understandable.  The RO request for VA examination explicitly 
requested an opinion on whether the veteran's left knee 
condition "is due to and the direct result of his service-
connected right knee replacement?"  That was an incomplete 
inquiry, because it was not responsive to the law and 
prevented the examiner from providing an adequately 
informative report.

The veteran testified that he must drive nine hours to report 
for examination at Tucson VAMC.  Examination at a location 
more convenient for the veteran would be consistent with VA's 
mission.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Schedule the veteran for a VA 
examination of his left knee and his right 
knee at the nearest location to his home 
practicable consistent with the needs of 
the case.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is to examine the veteran's 
knees, and based on examination, clinical 
interview, and review of the claims file 
provide an opinion as to the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any currently diagnosed left 
knee disability is proximately due to or 
the result of the veteran's service-
connected right knee disability.  

3.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



